Citation Nr: 0735091	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a monthly compensation rate of $2,193, 
which became effective December 1, 2002, retroactive to July 
14, 1997.

2.  Whether a notice of disagreement with the September 1997 
rating decision which found the veteran not competent to 
handle disbursement of funds was timely filed.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions, dated in August 2003 
and in May 2005, by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.

In February 2006, the veteran, acting through his 
representative, filed a claim alleging clear and unmistakable 
error in an August 1974 RO decision.  As this claim has not 
previously been addressed by the RO, it is referred to the RO 
for appropriate development and adjudication.


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal of the issue 
of entitlement to a monthly compensation rate of $2,193, 
which became effective December 1, 2002, retroactive to July 
14, 1997. 

2.  In September 1997, the RO issued a rating decision which 
found the veteran not competent to handle disbursement of 
funds.  Notice of this decision was sent to the veteran and 
his representative that same month.

3.  A timely notice of disagreement to the RO's September 
1997 rating decision has not been received.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a monthly 
compensation rate of $2,193, which became effective December 
1, 2002, retroactive to July 14, 1997, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The September 1997 rating decision is final.  38 U.S.C.A. 
§7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  With regard to the 
timeliness of a notice of disagreement in response to the 
September 1997 rating decision, the law is dispositive.  
Hence, the duties to notify and assist imposed by the VCAA 
are not applicable. Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Moreover, as noted below, the veteran has withdrawn his 
appeal concerning his claim of entitlement to a monthly 
compensation rate of $2,193, which became effective December 
1, 2002, retroactive to July 14, 1997.

A.  Entitlement to a Monthly Compensation rate of $2,193, 
which became
effective December 1, 2002, retroactive to July 14, 1997

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In August 2006, the veteran submitted a statement indicating 
that he wished to withdraw his appeal of the issue of 
entitlement to a monthly compensation rate of $2,193, 
retroactive to July 14, 1997.  38 U.S.C.A. § 7105(d)(5); see 
38 C.F.R. § 20.204(b).  Accordingly, this issue is no longer 
in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.

B.  Timeliness of Notice of Disagreement with the
September 1997 Rating Decision

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The notice of 
disagreement must be filed within one year from the date that 
the RO mails notice of the determination.  38 C.F.R. § 
20.302(a).  

In September 1997, a rating decision found that the veteran 
was not competent to handle disbursement of funds.  Notice of 
this decision was sent to the veteran that same month.  
Thereafter, in a statement received by the veteran's 
representative in June 2005, it was argued that "reversal of 
competency determination" made in the September 1997 rating 
decision was warranted.  

The evidence of record does not indicate that a notice of 
disagreement was received by the RO within one year from 
notification of the September 1997 rating decision.  Thus, 
the RO's September 1997 rating decision is final.  U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

Moreover, in response to the veteran's arguments, the RO 
readjudicated the issue of competency in a September 2005 
rating decision.  This decision confirmed the prior finding 
of incompetency and the veteran did not appeal.


ORDER

The appeal as to the issue of entitlement to a monthly 
compensation rate of $2,193, which became effective December 
1, 2002, retroactive to July 14, 1997, is dismissed. 

A timely notice of disagreement was not received as to the 
September 1997 decision which found the veteran not competent 
to handle disbursement of funds; therefore, the appeal is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


